Citation Nr: 0604203	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  05-08 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1976 to May 1979.

This appeal arises from an August 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) that denied the 
veteran's request for service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not suffer from bilateral hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in July 2004 as well as a statement of 
the case in February 2005, which notified the appellant of 
the type of evidence necessary to substantiate his claim.  
The documents also informed him that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The above documents also informed the 
appellant about the information and evidence he is expected 
to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained.  Accordingly, the Board finds 
that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination.  As an examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in July 2004 prior to the initial unfavorable AOJ 
decision in August 2004.


EVIDENCE

The veteran's DD Form 214 shows that his military 
occupational specialty was in the military police.  He 
received sharpshooter (rifle), marksman (pistol), and expert 
(grenade) badges.  The veteran's enlistment audiological 
examination in Janury 1976 and his separation examination in 
April 1979 were within normal limits.  

An audiological examination was conducted in May 2004 by 
Craig Foss, Au.D.   Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
20
LEFT
15
15
15
30
30

Speech audiometry revealed speech recognition ability of 100% 
in the right ear and of 100% in the left ear.  Dr. Foss 
concluded that the veteran's hearing loss was quite likely 
caused by his military service.

 
ANALYSIS

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  For the purposes of 
§ 1131, the Court has adopted the statutory definition in 38 
U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993).  Proof of a direct 
service connection requires the veteran to submit medical 
evidence of (1) a current disability, (2) an injury or 
disease incurred during service, and (3) a nexus between the 
disability and the disease or injury.  In some circumstances, 
lay testimony can satisfactorily establish the second 
condition.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
see also Rose v. West, 11 Vet. App. 169, 171 (1998).  

Where a veteran served 90 days or more and an organic disease 
of the central nervous system (high frequency hearing loss) 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court held that service connection will be granted on a 
direct incurrence basis for a hearing disability which is 
initially manifest after service when the evidence 
demonstrates that the post service hearing disability is 
causally related to acoustic trauma (injury) in service.

The veteran contends that noise exposure during military 
service resulted in bilateral hearing loss.  Pursuant to 
38 C.F.R. § 3.385 (2005), impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Based on Dr. Foss' May 2004 audiometric findings, the veteran 
does not have a hearing disability, as his scores do not 
satisfy the criteria listed in § 3.385.  

Well settled case law establishes that claimants are 
prohibited from receiving service-connected compensation 
without proof of a present disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 224 (1992) (discussing 38 U.S.C. 
§ 1131).  Moreover, as the veteran does not have a disability 
for VA adjudicative purposes, the Board need not reach the 
veteran's contention that bilateral hearing loss resulted 
from exposure to rifle and pistol noise while in Korea.  

The claim need not be referred for an Independent Medical 
Examination (as suggested by the veteran's representative) as 
the issue under consideration does not pose a medical problem 
of such obscurity or complexity as to justify such a request 
under 38 C.F.R. § 3.328 (2005).

In view of the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


